DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4, 9, 36, 39-42, 78, 80, 81, 85, 86, 94, 101-103, 136 and 137 are pending in this application.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 4, 9, 36, 39 and 40 are drawn to a method, comprising:  applying a cell sample to a first channel of an apparatus, the apparatus including a substrate defining a cavity and further including a scaffold disposed within the cavity, wherein the substrate and the scaffold collectively define a set of channels including the first channel and a second channel parallel to the first channel; prohibiting external fluid flow through the first channel after applying the cell sample to the first channel; and flowing fluid through the second channel using a fluid pump for at least about 21 days such that the first channel is subject to indirect interstitial pressure from the fluid flowing through the second channel, classified in Class C12N, subclass 5/0062 for example.


II. Claims 41, 42 and 78 drawn to a method, comprising:  applying a cell sample to a first channel of an apparatus, the apparatus including a substrate defining a cavity and an extracellular matrix disposed within the cavity, wherein the substrate and the extracellular matrix collectively define a set of channels including a first channel configured to three-dimensionally culture a cell sample and a second channel parallel to
the first channel; prohibiting external fluid flow through the first channel after applying the cell sample to the first channel; flowing fluid through the second channel using a fluid pump for at least about 21 days such that the first channel is subject to indirect interstitial pressure from the flowing fluid through the second channel; separating a portion of the cell sample from the extracellular matrix; enzymatically dissociating the cell sample into an invasive portion and a non-invasive portion; identifying one or more phenotypes of one or more of the invasive portion; and identifying one or more phenotypes of one or more of the non-invasive portion, classified in Class C12N, subclass 5/0062 for example.

III. Claims 80, 81, 85, 86 and 94, drawn to a method of manufacturing an apparatus, comprising:  forming a substrate defining a cavity; forming an extracellular matrix within the cavity, wherein the substrate and the extracellular matrix collectively define a set of channels including a first channel configured to three-dimensionally culture a cell sample and a second channel parallel to the first channel; and coupling a substantially transparent layer to the substrate to enclose and seal the extracellular matrix from an external environment, classified in Class C12M, subclass 25/14 for example.
IV. Claims 101-103, 136 and 137, drawn to a system, comprising:  a first apparatus including a first substrate defining a first cavity and a first scaffold disposed within the first cavity, wherein the first substrate and the first scaffold collectively define a first set of channels including a first channel and a second channel, the first channel
configured to receive and culture a first cell sample during use, the second channel configured to receive a fluid during use, the first scaffold configured to permit diffusion of the fluid through the first scaffold and into the first channel; a second apparatus including a second substrate defining a second cavity and a second scaffold disposed within the second cavity, wherein the second substrate and the second scaffold collectively define a second set of channels including a third channel and a fourth channel, the third channel configured to receive and culture a second cell sample during use, the fourth channel configured to receive the fluid during use from the first apparatus, the second scaffold configured to permit diffusion of the fluid through the second scaffold and into the third channel; a set of fluid pumps coupled to one or more of the first set of channels and the second set of channels; and a set of fluid sources coupled to the set of fluid pumps, each fluid source coupled between a corresponding fluid pump and a corresponding channel of the first set of channels or the second set of channels, the first channel and the third channel configured to prohibit directly receiving fluid flow from the fluid pumped by the set of fluid pumps, classified in Class C12M, subclass 23/16 for example.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination is separately claimed.  The subcombination has separate utility such as a cell culturing method.

The Examiner has required restriction between combination and subcombination inventions. Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the inventions as claimed have materially different designs.  Group I being drawn to a cell culturing method in an apparatus while Group III is drawn to a method of making a structurally distinct apparatus.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the cell culturing method as claimed could be performed by hand under laboratory conditions.

Inventions II and III are directed to related processes.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different designs.  Group II being drawn to a cell culturing/invasiveness screening method in an apparatus while Group III is drawn to a method of making a structurally distinct apparatus.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the cell culturing/invasiveness screening method as claimed could be performed by hand under laboratory conditions.

Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make another and materially different product, such as the microfluidic flow distribution network device of Guermonprez et al. (2015), see Pg. 2, Fig. 1.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/03/2022